Citation Nr: 0200607	
Decision Date: 01/16/02    Archive Date: 01/25/02

DOCKET NO.  01-00 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for chronic renal failure, 
status post left nephrectomy, claimed as secondary to carbon 
tetrachloride exposure. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


REMAND

The appellant served on active duty from July 1947 to January 
1950.

This appeal arises from a September 2000, Department of 
Veterans Affairs Regional Office (VARO), Boston, 
Massachusetts rating decision, which denied the appellant's 
claim for entitlement to service connection for chronic renal 
failure, claimed as secondary to carbon tetrachloride 
exposure.

Upon review, the appellant's medical record appears 
incomplete.  An October 1994 treatment report from the 
appellant's private physician, Kevin M. Koshy, M.D., is of 
record, as well as a statement from another of his private 
physicians, Suzanne T. Berlin, D.O., of York Hospital.  
However, treatment records from these physicians have not 
been obtained.  

Further, it does not appear that the examiner had the 
appellant's claims file available at the time of his August 
2000 VA examination, and the examiner did not express an 
opinion regarding the etiology of his diagnosed status post 
left nephrectomy and mild chronic renal failure.  The duty to 
assist includes the duty to obtain VA examinations which 
provide an adequate basis upon which to determine entitlement 
to the benefit sought, as well as the duty to obtain all 
relevant treatment records referred to by the veteran.  
Littke v. Derwinski, 1 Vet.App 90 (1991).

Accordingly, this case is REMANDED for the following:

1.  After obtaining any necessary 
releases, VARO should contact the 
appellant's private physicians, Dr. Koshy 
and Dr. Berlin, and attempt to obtain and 
associate with the claims file all 
medical treatment records.  

2.  The appellant should be scheduled for 
a VA medical examination.  The purpose of 
the examination is to determine the 
nature and etiology of any current kidney 
disorder and the etiology of prior left 
nephrectomy.  Any necessary tests or 
studies should be conducted.  The claims 
file must be made available to and 
reviewed by the examiner prior to the 
requested study.  The examiner should be 
requested to respond to each of the 
following items:  (a) list the diagnoses 
of all kidney disorders the appellant 
currently has, including residuals of any 
prior kidney surgery; (b) with regard to 
each separate diagnosis listed in 
response to (a), above, state whether it 
is as least as likely as not that the 
disorder first became manifest in service 
or within one year of the appellant's 
separation from service; and (c) with 
regard to the etiology of his prior left 
nephrectomy, state whether it is as least 
as likely as not that the removal of his 
left kidney was the result of exposure to 
carbon tetrachloride during service.  If 
the examiner is unable to respond to the 
inquiries, the reasons should be clearly 
stated.

3.  VARO must review the claims file and 
ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 1991 & Supp. 2001) are fully 
complied with and satisfied. 

4.  Thereafter, VARO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


